Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10758379. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates each and every aspect of the patent except “wherein a finger of the at least two fingers is bent in the inactivated position”.  Haslam (5413611) teaches an inactivated position with the fingers bent (voluntary opening therefore closed hand at rest fig 4).  Since most hands at rest have some degree of bend in the fingers this is very well known and not a patentable feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (2013/0253705A1) in view of Einarsson (2016/0302686A1) and in view of Haslam (5413611).

In regard to claim 1, Goldfarb teaches a prosthetic hand for a subject, comprising: 
a hand body (palm, fig 2); 
at least two fingers (5 fingers, fig 2); 
a controller [0045: the controller can carry out the appropriate actions] 
wherein the controller is configured to initiate a motion of at least one finger while gripping and when the threshold has been exceeded [0051; 0053; fig 3].
However, Goldfarb does not teach determining the thresholds as claimed or the motion as claimed.
Einarsson teaches that the controller utilizes a muscular signal from the subject during a controlled motor activity to determine a threshold [0143: EMG, the baseline offset can be a calibrated value representing the amplitude of the EMG signal at position desired by the user to have no actuator impedance; 0144].  That baseline is the threshold.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the calibration method of Einarsson in the invention of Goldfarb because this method allows calibration of the device [0143] so the EMG works as intended and doesn’t inadvertently operate.
Haslam teaches the controller causing the motion by moving the at least one finger between an inactivated position to an activated position when the threshold has been exceeded, and wherein a finger of the at least two fingers is bent in the inactivated position. (Fig 4; voluntary opening control; this means that the EMG controls opening but the default position of the fingers is closed, and therefore the finger is bent).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the voluntary opening control scheme of Haslam in the invention of Goldfarb because it allows a user with poor control or less control sites to operate more degrees of freedom of motion.
In regard to claim 2, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, but does not teach the inactivated position.  
As discussed above, Haslam teaches the inactivated position is a default closed position (voluntary opening, fig 4) and therefore in the closed position, the at least two fingers are positioned to accept a tool when the muscular signal is below the threshold in the inactivated position.  The claim does not recite what position is needed or what type of tool.  A closed fist is fully capable of receiving a tool such as a bucket that hangs over the top.
In regard to claim 3, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, and further teaches the finger comprises a joint 110 (fig 2).
However, Goldfarb does not teach the control scheme as claimed.
As discussed above, Haslam further teaches a voluntary opening control scheme (inactivated position is a closed hand), and therefore teaches the finger being bent at the joint in the inactivated position.  This is a repeated claim limitations from claim 1.
In regard to claim 4, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, but does not teach the control scheme as claimed.  
Haslam further teaches said motion is different than a movement associated with the gripping (fig 4).  Voluntary opening, means the signal causes the hand to open.  Opening the hand is different from gripping.
In regard to claim 5, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, and further teaches the controller is configured to detect electrical signals from a flexor carpi ulnaris muscle of the subject, and wherein the electrical signals is based on the muscular signal. [0050]  The electrical signal from the flexor carpi ulnaris muscle is the same type of signal as that from any other muscle, and therefore the emg sensor is also capable and able to pick up the signal from this particular muscle.
In regard to claim 6, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, and further teaches the threshold is calculated based on a combination of muscular signals (fig 3; 7A; [0031: differential])
However, Goldfarb does not teach how the threshold is calculated.
Einarsson further teaches the threshold is a ratio of a peak muscular signal of a muscle during the controlled motor activity to a baseline signal of the muscle without any motor activity [0143: amplitude of the signal with a baseline offset; baseline offset can be the emg signal amplitude when the user is not moving such as in stance mode]; 
In regard to claim 12, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, and further teaches an electrode configured to be placed on a surface of skin of the subject, wherein a neuronal signal is determined from the electrode. [0050]
In regard to claim 13, Goldfarb meets the claim limitations as discussed in the rejection of claim 12, and further teaches the electrode is configured to be placed on a forearm. [0050]
In regard to claim 14, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, and further teaches the muscular signal is determined from an implantable device. [0050: intramuscular electrodes]
In regard to claim 15, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, but does not teach the control scheme as claimed.  
Haslam further teaches the controller is configured to return the at least one finger to the inactivated position after the motion is completed. (fig 4; voluntary opening returns the fingers to a closed (inactivated) position automatically)
In regard to claims 16-17, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, and further teaches facilitating activation of the prosthetic hand when the threshold has been exceeded to affect the motion of the at least one finger during the gripping [0051; 0053; fig 3] but does not teach the threshold calculation as claimed.
Einarsson teaches the controller is configured to: 
determine a baseline muscular signal of a muscle without any motor activity; 
determine an elevated muscular signal of the muscle during the controlled motor activity; 
compute the threshold based on a combination of the elevated muscular signal and the baseline muscular signal [0143: amplitude of the emg signal with a baseline offset; for example the baseline offset can be the emg signal amplitude when the user is not moving in stance mode].
discriminate between intentional and unintentional muscle contractions based on the threshold (by having a baseline that is not necessarily zero, at least some unintentional signals that would occur at a baseline activity are effectively filtered out);
wherein the threshold is a ratio of a peak muscular signal of a muscle during the controlled motor activity to a baseline signal of the muscle without any motor activity.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the threshold calculation method of Einarsson with the device of Goldfarb because this essentially creates a filter.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (2013/0253705A1) in view of Einarsson (2016/0302686A1) and in view of Haslam (5413611) and further in view of Stein (WO009636395A1) and further in view of Girouard (2016/0029947A1).

In regard to claims 7 and 18, Goldfarb in view of Einarsson meets the claim limitations as discussed in the rejection of claims 6 and 17.  
However, the combination of references does not teach the peak muscular signal is an average peak signal and the baseline signal is a standard deviation of a previously detected baseline muscular signal.
Stein teaches the use of a moving time average signal to determine the peak signal (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Stein’s averaging method to determine the peak signal in Goldfarb in view of Einarsson because this essentially acts as a filter and smooths the signal to prevent inadvertent readings.
Giouard teaches creating a baseline signal (lower threshold) using a standard deviation [0054] of a previous baseline signal [0053: the threshold is scaled based on standard deviation above a baseline signal).
It would have been obvious to one of ordinary skill in the art of signal processing at the time the invention was filed to apply Giouard’s standard deviation to the baseline signal of the combination of Goldfarb in view of Einarrson’s invention because this essentially filters out noise and allows a margin of error so inadvertent firings are not read.

Claim(s) 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (2013/0253705A1) in view of Einarsson (2016/0302686A1) and in view of Haslam (5413611) and further in view of Kim (Robotic Handwriting: Multi-contact Manipulation based on Reactional Internal Contact Hypothesis).

In regard to claim 8,  Goldfarb meets the claim limitations as discussed in the rejection of claim 1, but does not teach a tool held by the at least one finger.
Kim teaches a tool held by the at least one finger, wherein the motion is a stroke of the tool in response to the muscular signal having an elevated level that exceeds the threshold. (fig 1-3, page 2, section II; a desired path to draw on paper: i.e. handwriting)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Kim’s gripping type in the invention of Goldfarb since both are robotic hands and because the control mode of Kim allows the manipulation of a pen to allow handwriting (page 2, section II).
In regard to claims 10-11, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, and further teaches the motion, in response to the muscular signal having an elevated level that exceeds the threshold  [0051; 0053; fig 3].
However, Goldfarb does not teach the motion is a writing motion using a writing utensil.
Kim teaches a writing motion; wherein the prosthetic hand is configured to initiate the motion using a writing utensil.
fig 1-3, page 2, section II; a desired path to draw on paper: i.e. handwriting)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Kim’s gripping type in the invention of Goldfarb since both are robotic hands and because the control mode of Kim allows the manipulation of a pen to allow handwriting (page 2, section II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774